UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report: February 16, 2007 (Date of earliest event reported) ROYAL INVEST INTERNATIONAL CORP. (Exact name of registrant as specified in its charter) Delaware 000-27097 98-021578 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1350 Avenue of the Americas, 24th Floor New York, NY 10019-4702 (Address of principal executive offices) (Zip Code) (203) 557-3845 (Registrant’s telephone no., including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1 - REGISTRANT’S BUSINESS AND OPERATIONS Item 1.01Entry into a Material Definitive Agreement. On or about February 16, 2007 the Registrant through its subsidiary Royal Invest Europe B.V., formerly known as Wah King Properties B.V. through Mr. David Havenaar of Rotterdam, the Netherlands, its Managing Director, entered into a Contract of Sale with Mr. Nielkanth Balewpersad Tewarie of Purmerend, The Netherlands as Seller, and Mr. Franciscus Adrianus Maria Faijdherbe of Amsterdam, the Netherlands as Guarantor to purchase a 2,680 m2 (approximately 28,817 square feet) commercial office building known as Sloterweg 22 in Badhoevedorp, the Netherlands for €3,475,000 (approximately $4,726,000 USD) in cash.The property which has a yearly rental income of € 311,548, has been appraised by an assessor acceptable to the Bank of Scotland to whom the Registrant is seeking financing for € 3,530,000 (approximately $4,800,800 USD).In addition the Registrant will pay real estate transfer tax of € 208,500 and approximately € 35,000 in notary transfer expenses.To date the Registrant has paid on July 4, 2007 € 50,000 in deposit for the acquisition.The transaction is subject to bank financing in the amount of € 2,867,000 in bank financing from theBank of Scotland which the Registrant has applied for and is awaiting a decision and the balance from investors who are in place as soon as the bank financing takes place. Open market value Gross market ACTUAL ACTUAL VS (incl buyers costs) LOAN NET VALUE M2 RENT/M2 Rental value % MULTIPLIER RENT MARKET RENT TERWARI PROPERTY BADHOEVEDORP (excluding buyers costs) € 3,759,000 € 3,759,000 3,040 € 94 € 286,700 7.6 % 13.1 311548 108.7 % $ 5,112,240 $ 5,112,240 $ 128 $ 389,912 $ 423,705 TERWARI PROPERTY PROPERTY PURCHASE PRICE € 3,475,000 $ 4,726,000 REAL ESTATE TRANSFER TAX € 208,500 $ 283,560 6.0 % ADDITIONAL COSTS € 34,750 $ 47,260 1.0 % TOTAL PURCHASE PRICE € 3,718,250 $ 5,056,820 Property assets € 3,475,000 $ 4,726,000 Total payable € 3,475,000 $ 4,726,000 CASH BALANCE PAYABLE € 3,475,000 $ 4,726,000 ACQUISITION REVALUTION PROPERTIES € 40,750 $ 55,420 PROPERTY VALUE BY ASSESOR (LTV) € 3,759,000 $ 5,112,240 PROPERTY VALUE FOR BANK LOAN € 3,475,000 $ 4,726,000 VALUE NET BANK LOAN € 2,809,538 $ 3,820,971 LOWER TRANSACTION COSTS € 57,338 $ 77,979 2.0 % OF LTC / LTV GROSS BANK LOAN € 2,866,875 $ 3,898,950 82.5 % FINANCING PURCHASE PRICE CASH BALANCE € 665,463 $ 905,029 FUNDING COSTS € - $ - 0.0 % SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROYAL INVEST (Registrant) Date: August 13, 2007 By: /s/ JERRY GRUENBAUM Jerry Gruenbaum Chief Executive Officer (Duly Authorized Officer) Date: August 13, 2007 By: /s/ NATHAN LAPKIN Nathan Lapkin Chief Financial Officer and President (Principal Financial and Accounting Officer)
